Title: To George Washington from Joseph Vose, 30 December 1782
From: Vose, Joseph
To: Washington, George


                        
                            Sir
                            Newbridge 30th Decr 1782
                        
                        A flagg arived at the lines last evening. inform me that they could not cross at Dobbs ferry, I had a scout
                            below under Command of Captain Marshell whom they came up with for fear of being plundered by the Skinners, as it is
                            conterary to orders for flagg’s to come any other rout but Dobbs ferry I have detained them at the lines and furnish’d
                            them with a guard to protect their property untill I know your Excellency’s pleasure, the flagg consists of two Gentlemen
                            from Virginia and one from Carrolina. I have permitted one of them to wate on your Excellency, if I have done ronge I begg
                            your Excellency will pardon me. Mr Lewis who wates on your Excellency will inform you the circomstance of the affair. I am
                            sir your Excellencys most Obdt Humble servant
                        
                            J. Vose Colo. Commandg at the Lines
                        
                    